Title: To Thomas Jefferson from J. Evelyn Denison, 18 April 1825
From: Denison, J. Evelyn
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Mr Denison, Mr Labouchere, & Mr Wortley take the liberty of presenting the inclos’d letter to Mr Jefferson; And will do themselves the honor of calling upon him if it should be convenient to him this Morn—Central Hotel.—Charlottesville,Monday.—
                        
                    